Brannon, Juduk:
Under decree1 of the Circuit Court, of Randolph county certain laud of Melvin Uurrence was sold, and purchased by William L. Ward and Wirt C. Ward, and afterwards, under decree of resale1 for non-payment of purchase memey, the land was again sold, and purchased by the same1 purchasers. The sales were continued. Before all the pmvhase money had been paiel, or a deed made con-veyin'1: the land to the purchasers, Uurrence instituted the-present suit against the1 said purchasers and Lewis C. Conrad, to whom they had sedd the land, alleging that the Warels had purchased in the land for his benefit, and that Conrad purchased with notice of his rights, and seeking to have it elecreed that said purchase by the Wards was in trust for his benefit, anel to set aside1 the sale by the Wards te> Conrad; and the1 decree gave Ceirrence the relief he askeel, and the executor e>f William L. Ward appealed.
There is some question, under the arguments in this case, as to what kind of a freest is allegeel te> exist in this case. The seebject of treists under eepeity jurisprudence is a very complicated and difficult one, the fountain of inexhaustible. litigation. The books on trusts in their definitions are, necessarily perhaps, variant and confused. I think that for simplicity’s sake1 we should divide trusts into two edasses, calling one direct or express trusts (that is, trusts springing from the agreement of the parties), and the other eonstructive'or imidied trusts (that is, trusts created by eepeity law). Under the1 latter subdivision will fall all trusts, that are called implied Trusts, constructive trusts, trusts arising from fraud or otherwise; in short, all trusts that do not spring from the agreement of the parties. Underh. Trusts, p. 10; Rice, Reed Crop. p. 595 and 2 Rom. Eq. -Jur. p. 14-17, — so classify trusts. Underhill says ; “A declared or express trust means a freest created by words, either expressly or impliedly evincing an intention to ere-' ate a freest;” and that ua constructive trust means a trust not created by any words, either expressly or impliedly evincing ee direct intention to create ee trust, but by the construction of eepeity in order to satisfy the demaeuls of justice.” 8ee 27 Am. & Eeig. Ene. Law, 8; Hill, Trustees, 55; .1 Perry Treists, § 78, Though this is an express trust, no writing to create it or to evidence it is necessary, because *370the .seventh section of the English statute of frauds, inquiring all declarations or creations of trust to he manifested and proved by writing, though re-enacted in many of the Ameriaan states, is not included in our statute of frauds. It is well settled that before that statute in England such a trust in lands could be created without a writing, and, of course, it can be so here now. Parol declarations or creations of trust in realty must amount to clear and explicit declarations of trust; loose and indefinite expressions will not do. Mill, Trustees, of). Much a trust must be created before the trustee obtains legal title, for, if the agreement be subsequent, it would fall under the provisions of the statute of frauds requiring the transfer or sale of lands to be in writing. 1 Perry, Trusts, 77, 140; Smith v. Tarley, 32 W. Va. 14 (9 S. E. 46). I think the evidence, which I will not detail, establishes the fact that prior to the first sale under decree, the purchasers and Ourrence had an agreement and understanding by which the said purchasers were to buy in the land in their names for the benefit of Ourrence, and that upon his payment of the purchase money the land was to be his. This surely created .a direct or express trust. 1 Perry, Trusts, § 171, Nease v. Capehart, 8 W. Va. 95, fully discusses and fully sustains this. See, also Walraven v. Lock, 2 Pat. & H. 547; Borst v. Nalle, 28 Grat. 423. This being so, it seems to me the right of Ourrrence to relief is plain.
Under the agreement between him and the Wards, he paid the cash payment under the first sale, and from time to time he made different payments, amounting to one thousand three hundred and live dollars and seventy cents, leaving yet unpaid a considerable balance under the judicial sale. There is no principle of equity which shall debar him if he pays The balance of the purchase money, and exonerates the Wards from their obligations touching it, from having this land conveyed to him. It must not be thought that the fact that the land was sold a second time will make any difference. Ourrence’s failure to pay the money is a common misfortune oftener than it is a fault of debtors under distress, and should not work, and in equity will not work, a forfeiture of his rights. Courts of equity do not look with favor upon any kind of forfeiture losing parties substantial rights *371justly vested in them. All that the Wards can claim in a court of equity is that they be left perfectly unharmed from the obligations, which as purchasers, they assumed in this case. Being made whole, what further equity have they? They will have lost nothing, from a money point of view, though this act of their friendship may have* cost them some personal anxiety, vexation, and trouble. If, before this second sale, the Wards had distinctly notified (hirrenee that he was in default, that their friendship had gone as far as they intended it to go, that he must look out for his own interest, and that they would at the second sale purchase on their own account free from any further trust, that second sale might, have (I do not say that it would have) destroyed the trust, and exonerated them from further obligation under it. But they did not do so. They simply became purchasers again, and the same relation of trust continued after that second sale. As is said in the opinion by Jnxoo Snydur in Murry v. Sell, 23 W. Va. 475: “When the relation of trustee and cestui que trust is once established, no subsequent dealing with the trust property by the trustees can relieve it of the trust as between him and his cestui que trust, is too well established to require argument. Vangilder v. Hoffman, 22 W. Va. 1; Lawrence v. Du Bois, 16 W. Va. 443.'' Therefore the subsequent sale of the land for the purchase money due from Hull, and the repurchase by Ward at such sale, did not devest or affect the equitable title of the plaintiff' to one-half the land. Upon said repurchase Ward held the legal title as trustee for one-half the land just as he-did under the first purchase. The books sustain this proposition. Hill, Trustees, 60.
It is said that after this second sale (hirrenee surrendered to the Wards possession of the land, and that this ought to debar him from relief. But I do not think so. It was under the certainty of expulsen, by a writ of possession. It is also said that his payment of rent to the Wards, which seems tobe nota fixed rent,-but some grain from the mill, is another circumstance to debar (hirrenee from relief. Perhaps T ought not to say that it is presented as a bar; it is not a bar. These are circumstances, it is true, against Uurrence, but only evidential in character, tending to deny the existence of any trust agreement, but they do *372not operate as forfeiture or release or abandonment of the lawful rights of Ourrenee if the trust he once dearly established, for when once a trust- is dearly established, a court of equity looks at the substance, will not defeat it upon light, and trivial grounds, but will accord to each party his just alul lawful right, preserving them according to the original contemplation of the parties. When once a trust is established, it continues to be a trust unless it is intentionally released, or is defeated by laches. 27 Am. A Eng. line. Law, 81.0, 82.1. If this second sale were even procured by the Wards with intent to defeat (lurrence’s rights, it avouId not, nor would their sale to Oonrad, defeat the trust in favor of Ourrenee, for the acts of the settlor or trustee cannot defeat the trust. It requires the full consent of all the parties to defeat it. 1. Perry, Trusts, & 104; Heiskell v. Powell, 23 W. Va. 717. One who buys at a judicial sale under oral agreement for the benelit of another will be held trustee. Denton v. McKenzie, 1 Am. Dec. 664; Miller v. Antle, 92 Am. Dec. 495. The fact that- it is a judicial sale makes no difference. Beegle v. Wentz, 93 Am. Dec. 762. Under the head of an express trust I consider Ourrenee entitled to relief.
But suppose there were no such agreement at the time of the first sale creating such express trust. It is conceded by the Wards that after the sale they did tell Ourrenee that if he would pay the purchase money on the land he should have his land back. He did proceeed to pay considerable amounts of money in execution of this agreement. What is the law under this head? It might occur to any one that, as the equitable right had vested under the sale in the Wards, this arrangement between them and Our-rence was nothing but a sale of the land, and, not being in writing, void,under the statute of frauds and perjuries; but that idea is untenable under three' cases in this Oourt. Murry v. Sell, 23 W. Va. 475; Heiskell v. Powell, Id. 717; Setler v. Mohn, 37 W. Va. 507 (16 S. E. 496). In the Murry-Bell Case, it is laid down that if A. entered into an executory contract for the purchase of land, and after-wards, before the title is conveyed to him, or any part of the purchase money is paid, he agrees with B., a stranger, that if he will pay half the*purchase money he shall be an equal owner, and they both pay equally, and the legal *373title is subsequently conveyed to A., there is a resulting trust in favor of JB.; and that this trust is exempt from the statute of frauds, and it is competent for the real owner to prove payment of the purchase money by oral evidence'. Such a trust as this, commonly called a “resulting trust,” was exempt from the statute' of frauds c>xpressly by the English act, and neve>r was under that act, and our act is not affected by it. 1 thought at first that this was <¡ues-tionable on the prinedple statcal in Smith v. Turley, 32 W. Va. 14 (9 S. E. 46), that the1 resulting trust must arise at the time1 the title is taken, and no suhseepient oral agreement or payment will create it, as under our presemt view this agreement took place after the' sale and the birth of the rights of the purchasers; hut the title thus acquired was only an eepiitabh' title, and the le'gal title had not been cemveyed to the' purchasers at the date of this agreement, and I find from the hooks that, if the arrangement he made before the' le'gal title' ve'sts in the alleged trustee', it becomes an emforeeable trust. Perry, Trusts, £ 188. So, under this lmad, it is nothing hut an ordinary case' of purchase' in the» name of one' man, and the' purchase money paid by anotlmr; and the' rule' is we'll settled that there' arises a resulting trust in hedialf of him who pays the money. Pumphrey v. Brown, 5 W. Va. 107; Hamilton v. Steele, 22 W. Va. 348. He> is the' owner of the land. Nor is it lmcessary that he pay the whole' purchase money under that arrangement. If lie' pay part, and fails to pay the re'sidue, or beoonms unable1 to do so, the1 mercy of a court of eepiity will not allow his right to utterly perish, but, after shielding the1 trustee from loss by requiring the1 property to first indemnify him against any balance of purchase1 merney binding him, will give the1 residue1 to tin1 party making partial paynmnt. lie is a beneficiary pro tanto: that is, to the extent of his payment of purchase mone'y. Seiler v. Mohn, 37 W. Va. 507 (16 S. E. 496); opinion in Murry v. Sell, 23 W. Va. 480; 1 Perry, Trusts, §§ 126, 132.
Observing in the books expressions to the effect that to raise a «'suiting trust the money paid by the* erne' claiming it must be1 an aliquot part of the whole1, and Ourrence not having paid an aliquot part, it occurrc'd to me that this might be an obstacle to relief, but an examination has sat-*374isfiecl me to the contrary. So it be clear what amount is paid, it would .seem to he immaterial whether it be an aliquot part of the whole. Forty-nine isjustas well a certain fraction of one hundred as is fifty. This theory likely originated in a satement by Lord Hardwicke in Crop v. Norton, 9 Mod. 233. He likely referred, not to payment of part of the purchase money, Jmt to where several paid, intimating that there could be no resulting trust in favor of two or more paying, but only where one was the beneficiary. This even is not a tenable view, because in the later case of Wray v. Steele, 2 Ves. & B. 388, it was held that there could be a resulting trust in favor of several. This is now established. Hill, Trustees, 92, 93; 1 Ferry, Trusts, § 132. As to Lord Hardwieke’s statement, Chancellor Kent said it was not correct when only a single individual claimed the benefit, for the cases recognized the trust where the money of A. formed only a part of the consideration for the land purchased in the name of IL The land in such case is to be charged pro tanto. That is the case of Botsford v. Burr, 2 Johns, Ch. 405. Judge Story adopts the principle of the later cases. Powell v. Manufarturing Co., 3 Mason, 347, Fed. Cas. No. 11,356. Some of the cases cited to sustain this proposition do not. Baker v. Vining, 50 Am. Dec. 617, only holds, like our case of Shaffer v. Fetty, 30 W. Va. 248 (4 S. E. 278), that it must appear what amount the party claiming the trust paid, and that, where that was uncertain, no trust would be raised. Fleming v. McHale, 47 Ill. 282, cited for the proposition, is flatly against it, holding that, where the first payment is in full of one installment of purchase money under the contract, as in the present case, the rule of aliquot payment is complied with, whether the part paid is an exact divisor of the whole purchase price or not. McGowan v. McGowan, 74 Am. Dec. 668, has no bearing on part payment of purchase money, but holds that the payment must be made for a distinct part or interest in the land. The books are indefinite as to this aliquot part expression; sometimes referring to a definite part of the land, sometimes of the money. ^ See full note to Neill v. Keese, 51 Am. Dec. 753. Though the theory on which a resulting trust rests is that the payment made becomes converted into land, and is not a lien on it, that refers rather to the time of payment (that is, that it *375must be before the legal title is taken), rather than to the portion of the money paid, or of the interest in the land springing therefrom; for where both have paid they can have joint interest in the land proportionately, to the money paid (that is, the party who is to hold as trustee and the beneficiary), just as where there are two or three beneficiaries paying .separate amounts. (So if one pay forty-nine dollars and another.lifty-one dollars, their interests would he 49-100 and 51-100 respectively, just as reasonably as if each had paid fifty dollars. It is only necessary that it he (dearly shown what part he has paid (Shaffer v. Fetty, supra; Hill, Trustees, 92, note 2: 1 Perry, Trusts, § 132) ; hut there must be certainty as to the interest in the.land.
Counsel for appellants suggest that, as the title and disbursement of the proceeds are under the control of the court in the creditors’ suits in which the land was originally sold, Currenee should not bring an independent suit, but go into that to have his relief. Obviously that would be the introduction into that suit of matter wholly foreign to it. Though no title but an equitable one has yet. passed to the purchasers under the sale, yet they had made a sale to Conrad, and Currenee had right, as they denied his rights, to sue to have his rights adjudged and declared, and to vacate the sale made to Conrad. If he, after such adjudication-in favor of his rights, should pay the purchase money, he would be entitled to the land,.and the court vested with the title would, upon a proper showing by him, confer title upon him. He is not compelled, under these circumstances, to wait until a deed shall have been made. He had the right to ask a judicial sentence binding upon those claiming adverse interests to him. It may be thought that, as no deed has been made, but title is in abeyance in the hands of the court, no trust has arisen as yet; hut note that the right to have the title in the power of the court passed is dependent upon who has that equitable title arising under the sale. On the face of the papers the Wards are possessed of it, and the court will pass the legal title to them. The question arises, who is entitled to go before the court and have title passed, — the Wards or Currenee? Or, after its conveyance to the Wards, whether Currenee is the real owner. 'The right to the legal title depends upon the question whether the Wards or Currenee are en*376titled to it. .That equitable title is a sufficient title in the eyes of a court of equity to he the subject; of a trust, sufficient to enable a court of equity to declare the right as to it; for there can he a trust under a legal or an equitable estate in anything which a court of equity recognizes as a subject of property. 27 Am. A Eng. Enc. Law, 24; Enderh. Trustees, 9, note; 1 Perry, Trusts, 67, 96. If A. buy an executory title with B.’s money, cannot B. sue A. and the vendor before deed made to declare the trust and have the title made to him?
The evidence» is conllie.ting in this case as to whether (Jonrad, before his purchase, had notice of Currence’s rights. Currence swears positively that he gave him notice; Conrad just the reverse». There is some evidence corroborating Currence. The court probably found for Currence on this issue of fact, but, no matter whether it did or not, the legal title had not passed. Conrad had not paid all of his purchase money and obtained his deed. This suit itself was a notice to him of Currenee’s claim. Lie is not, therefore», a complete purchaser for valuable consideration. The first sale was on the 11th of January, 1886; the second sale on the 1-lth of September, 1887. This suit was brought in December, 1888. While it. is true, as laid down in Smith v. Turley, 32 W. Va. 14 (9 S. E. 46), that long lapse, of time will defeat the enforcement of such a trust, this short delay would not do so. Being purely cognizable in a court of equity, the» statute of limitations has no reference to it. Heiskell v. Powell, 23 W. Va. 718.
We are asked to open up the matter of rental found by the commissioner against the Wards for the property while in their posession. ' We see no reason for so doing in this Court. Under the present statute» they may except to the commissioner’s report by leave of the circuit cemrt, or show cause for a recommitment of that question to a commissioner. The» court will have» discretion, upon pre>pe»r cause shown, to' allow further hearing before the» commissioner of that question.
One of the» briefs of counsel in this case would treat ihis case on the theory that the Wards were but sureties of Currence in this transaetiem, and that when they bought the second time they could and did buy free from any eibli-gation te) Currence, on the theory that sureties may buy to *377protect themselves. But this is not the real cast of the case. Tiie Wards were simply purchasers under a trust, and the transaction can lie treated only in that light, — the light in which it is well defined in equity jurisprudence. Relief must he given or refused upon that basis, as that is the condition in which the parties place themselves.
One of the counsel in this case has argued that the demurrer ought to have been sustained, because of the want of certainty in the bill, treating it as a bill to enforce a constructive or resulting trust only; claiming that for that purpose the bill is uncertain and indefinite. Tt is useless to enlarge upon this subject. The bill sets up enough to make an express and also a constructive trust, and is good. I rest the case on the basis of trust, not on fraud. Not every refusal to pay or live up to a contract is fraud to give jurisdiction in equity. There must be fraud in the inception — in the procurement — of the contract. I do not think the position assumed as one point in brief of counsel that the agreement would be good treated as a verbal contract under the doctrine of part performance will hold good. Treating it simply as a sale, no possession was taken under it. Ourrence simply remained in possession under his old right, but did not enter under the new. Affirmed.